Title: James Wilkinson to Thomas Jefferson, 21 January 1811
From: Wilkinson, James
To: Jefferson, Thomas


          
            
              Sir
              Washington Jany 22d 21st 1811
            
             It is a long time since I have been inclined to write to you, but the pressure of my persecutions, the desolation of my humble fortunes, the abandonment of those who owed me support, and that inextinguishable pride which is inseperable from conscious Honor, have prevented me.—
             And now I should not intrude on your time, but to repel a falsehood which has recently come to my knowledge, viz that I have declared, but when or where is not alledged “as to long Tom” meaning yourself, “He dare say nothing, for I have got Him under my Thumb” The folly & the indecency of the expression, which I do most solemnly disavow, ought to have protected me against this imputation; but in this instance, as in that of the profligate fictions & forgeries of Danl Clark, the current of popular prejudice has served to sanction allegations the most vile & the most absurd.
             Finding on my Arrival here the last Spring, that my whole public Life & Conduct had been deemed worthy of scrutiny; I determined to indulge my Enemies & to gratify my Family, by giving it to them in my plain way, with such authentic testimonials of the Activity, patriotism & Utility of my course, as must excite every Breast, which is not steeled against Justice or dead to sensibility; But I have been compeled to suspend my purpose, by the renewal of those Scenes of persecution, which will forever distinguish the last session of Congress, after I had finished the 2nd Vol. in a very rude manner, and partially arranged the Documents proposed to be appended to the 1st & 4th Vols, which I now take the Liberty to send you.—
            The two criminatory committee’s of Congress which have been raised, occupy my every attention; I have appeared before them not for myself but for posterity, as the measure of my wrongs has been surcharged, and the Country does not possess the Capacity, to repair the Injuries or to heal the Wounds, which have been inflicted upon me, for my Zeal & fidelity in Her service.
            Look sir at the Appendix of the 4th Vol, retrospect the Calumnies which have been heaped on me on that subject, and your Mind will revolt with Horror from the cruelty & Injustice of my accusers—indeed my Injuries seem to have kept pace with my services, and I can discern no End to the impending Enquiries, no cessation to my persecutions, but in voluntary exile—Bruff, D. W. Coxe Clark Partner in every species of iniquity, Simmons, Peters & others have born Testimony against me, who made no concealment of the vindictive Spirit by which they are urged, yet have expended themselves in smoke.—The Committees manifest a becoming Zeal in the public cause, i.e. they do as they please & investigate with much industry & acuteness, and I must do them the justice to say they have not betrayed the least biass or sympathy for the accused; Dayton is summoned to bear Witness against me, & I can discover no reason why Bollman & Swartwout may not follow Him,—seeing that he was indicted & they were not—In short any thing to support the pride of opinion & to secure the Victim—These things augur almost as illy for the Republic, as did the conspiracy which I dared to defeat—But I have neither the right nor the Interest to complain, my sand is running rapidly & the Glass will soon be out—in the mean time my Health, Spirits & tranquillity remain unshaken, and on my pillow I can pity the public delusions which have destroyed me—I have often thought Bollmans confession might be useful to me, but have not ventured to ask for it, because I did not know whether your obligations to reserve had ceased or not.—
            
              I sincerely wish you sir a serene Evening of Life, and, when the time shall come, a painless exit to Glories which never fade & happiness without End.—
              
 Ja: Wilkinson
            
          
          
            The enclosed will give you a Glimpse of my treatment before the Grand Jury—
          
         